     Case 3:20-cv-00616-JAH-AHG Document 11 Filed 05/12/20 PageID.83 Page 1 of 1


1
2
3
4
5
6                           UNITED STATES DISTRICT COURT
7                         SOUTHERN DISTRICT OF CALIFORNIA
8
9    JAMES BOWELL,                                       Case No.: 20cv616-JAH (AHG)
10                                      Plaintiff,
                                                         ORDER GRANTING PLAINTIFF’S
11   v.                                                  REQUEST FOR A COMPLETE
                                                         COPY OF ORIGINAL FILING
12   MARCUS POLLARD, WARDEN, et al.,
                                                         DOCUMENTS
13                                 Defendants.
14
           On May 12, 2020, Plaintiff James Bowell, proceeding pro se, filed a motion
15
     requesting a complete copy of original filing documents. See Doc. No. 10. Good cause
16
     appearing, Plaintiff’s motion is GRANTED.
17
           Accordingly, IT IS HEREBY ORDERED the Clerk of Court shall serve a copy of
18
     the following documents on the Plaintiff at H04180, C12-221, 480 Alta Road, San Diego,
19
     CA 92179:
20
           1. Complaint [Doc. No. 1];
21
           2. Motion for Leave to Proceed in forma pauperis [Doc. No. 2]; and
22
           3. Order Granting Motion to Proceed in forma pauperis; Dismissing Plaintiff’s
23
              Complaint; and Denying Duplicative Motion [Doc. No. 9].
24
           IT IS SO ORDERED.
25
26   DATED: May 12, 2020
27                                                   _________________________________
                                                     Hon. John A. Houston
28                                                   United States District Judge

                                                     1
                                                                               20cv616-JAH (AHG)
